Third District Court of Appeal
                               State of Florida

                       Opinion filed February 9, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                           No. 3D21-0660
Lower Tribunal Nos. F11-1764, F11-1765, F11-1766, F11-1767, F11-1308
                         ________________


                        Alexander F. Thomas,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



     An appeal from the Circuit Court for Miami-Dade County, Michelle
Delancy, Judge.

     Alexander F. Thomas, in proper person.

      Ashley Moody, Attorney General, and Kayla Heather McNab,
Assistant Attorney General, for appellee.


Before SCALES, LINDSEY, and MILLER, JJ.

     PER CURIAM.

     Affirmed. See Jackson v. State, 127 So. 3d 706 (Fla. 4th DCA 2013).